DETAILED ACTION
This action is responsive to application filed on 08/05/2020. Claims 1-20 are pending and being considered. Claims 1, 8 and 15 are independent. Thus, claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 08/05/2020 was filed on or after the mailing date of the application no.16/985,886 filed on 08/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 08/05/2020 is attached to the instant office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., Inre Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998): Inre Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); Inre Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); Inre Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actualor provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned withthe examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 etseq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
 Claims 1-20 of the instant application (16/985,886) are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/985,791 (Reference Application). As shown in the table below, the claims 1, 8 and 15 in the instant application would have been obvious over the claims 1, 8 and 15 in the co-pending (or reference) application 16/985,791 in view of PENG, MIN (WO 2020/124579 A1), hereinafter (Peng).
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/985,886
Reference Application 16/985,791
Claim 1.  A system, comprising: a secure server configured to host one or more secure applications; and a first user device comprising: 5a camera operable to capture a first image of a first user of the first user device; and a processor communicatively coupled to the camera and configured to: receive a push notification, wherein the push notification indicates confirmation of the authentication of a second user of a second 10user device is needed, wherein the second user is requesting access to the secure server; following receipt of the push notification, prompt the first user of the first user device to operate the camera to capture the first image of the first user, wherein the first image comprises an image of at least a 15portion of a face of the first user; and provide the first image for presentation on the second user device.
Claim 1.  A system, comprising: a secure server configured to host one or more secure applications; and a multi-person authentication server comprising: a network interface configured to communicate with the secure server, a first user device associated with a first user, and a second user device associated with a second user; and a processor configured to: receive an authentication request corresponding to a request to provide the first user access to the secure server; in response to receiving the authentication request: provide a challenge-response message to the first user device, wherein the challenge-response message indicates authentication of the first user of the first user device is needed, directs the first user device to capture a first image of a face of the first user, and indicates a number of confirming users required to achieve a multi-person authentication; and provide a push notification to the second user device, wherein the push notification indicates confirmation of the authentication of the first user of the first user device is needed, directs the second user device to capture a second image of a face of the second user, and instructs the second user device to provide the second image or an authentication result of authenticating the second image to the first user device; receive a response to the challenge-response message from the first user device, wherein: the response indicates that the first user and the second user are verified and that the first user is authorized to access the secure server when the first image is an image of an 97340647ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1647 (P10053-US)USSN 16/985,7913 of 23authorized user of the secure server and the second image is an image of an administrator of the secure server, and the response indicates that the first user and the second user are not verified and that the first user is not authorized to access the secure server when one or both of: the first image is not the image of the authorized user of the secure server and the second image is not the image of the administrator of the secure server; if the received response indicates the first user and the second user are authenticated, allow the first user to access the secure server; and if the received response indicates the first user and the second user are not authenticated, prevent the first user from accessing the secure server.
Claim 8.  A method of facilitating multi-person authentication by a first user device comprising a camera operable to capture a first image of a first user of the first user device: receiving a push notification, wherein the push notification indicates 5confirmation of authentication of a second user of a second user device is needed, wherein the second user is requesting access to a secure server; following receipt of the push notification, prompting the first user of the first user device to operate the camera to capture the first image of the first user, wherein the first image comprises an image of at least a portion of a face of the first user; and 10providing the first image for presentation on the second user device.
Claim 8.  A method comprising: receiving an authentication request corresponding to a request to provide a first user access to a secure server; in response to receiving the authentication request: providing a challenge-response message to a first user device operated by the first user, wherein the challenge-response message indicates authentication of the first user of the first user device is needed, directs the first user device to capture a first image of a face of the first user, and indicates a number of confirming users required to achieve a multi-person authentication; and providing a push notification to a second user device operated by a second user, wherein the push notification indicates confirmation of the authentication of the first user of the first user device is needed, directs the second user device to capture a second image of a face of the second user, and instructs the second user device to provide the second image or an authentication result of authenticating the second image to the first user device; receiving a response to the challenge-response message from the first user device, wherein: the response indicates that the first user and the second user are verified and that the first user is authorized to access the secure server when the first image is an image of an authorized user of the secure server and the second image is an image of an administrator of the secure server, and the response indicates that the first user and the second user are not verified and that the first user is not authorized to access the secure server when one or both of the first image is not the image of the authorized user of the secure server and the second image is not the image of the administrator of the secure server; if the received response indicates the first user and the second user are authenticated, allowing the first user to access the secure server; and if the received response indicates the first user and the second user are not authenticated, preventing the first user from accessing the secure server.
Claim 15.  A device comprising: a camera operable to capture a first image of a first user of the first user device; and a processor communicatively coupled to the camera and configured to: 5receive a push notification, wherein the push notification indicates confirmation of the authentication of a second user of a second user device is needed, wherein the second user is requesting access to the secure server; following receipt of the push notification, prompt the first user of the first user device to operate the camera to capture the first image of the first user, 10wherein the first image comprises an image of at least a portion of a face of the first user; and provide the first image for presentation on the second user device.
Claim 15. A device comprising: a network interface configured to communicate with a secure server, a first user device associated with a first user, and a second user device associated with a second user; and a processor configured to: receive an authentication request corresponding to a request to provide the first user access to the secure server; in response to receiving the authentication request: provide a challenge-response message to the first user device, wherein the challenge-response message indicates authentication of the first user of the first user device is needed, directs the first user device to capture a first image of a face of the first user, and indicates a number of confirming users required to achieve a multi-person authentication; and97340647ATTORNEY DOCKET NO.:PATENT APPLICATION015444.1647 (P10053-US)USSN 16/985,791 8 of 23provide a push notification to the second user device, wherein the push notification indicates confirmation of the authentication of the first user of the first user device is needed, directs the second user device to capture a second image of a face of the second user, and instructs the second user device to provide the second image or an authentication result of authenticating the second image to the first user device; receive a response to the challenge-response message from the first user device, wherein: the response indicates that the first user and the second user are verified and that the first user is authorized to access the secure server when the first image is an image of an authorized user of the secure server and the second image is an image of an administrator of the secure server, and the response indicates that the first user and the second user are not verified and that the first user is not authorized to access the secure server when one or both of: the first image is not the image of the authorized user of the secure server and the second image is not the image of the administrator of the secure server; if the received response indicates the first user and the second user are authenticated, allow the first user to access the secure server; and if the received response indicates the first user and the second user are not authenticated, prevent the first user from accessing the secure server.



Although, the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 8 and 15 of the instant application differs from independent claims 1, 8 and 15 of the co-pending application in that the instant application also includes a first user device comprising: 5a camera operable to capture a first image of a first user of the first user device; and a processor communicatively coupled to the camera. However, this is known in the art as evidenced below by the cited prior art ‘Peng’. Such as, 
Peng teaches a first user device comprising: 5a camera operable to capture a first image of a first user of the first user device (Peng, Fig. 1 and PDF Page 7 (2nd-3rd paragraph), discloses a schematic structural diagram of an electronic device 100. The electronic device 100 may include a processor 110 […], camera 193, and so on, and as discloses in PDF Page 8 (last paragraph), wherein the camera 193 is used to capture still images and/or videos, for an example, and as disclosed in PDF Page 13 and (6th paragraph), when it is detected that the user opens the game APP, the mobile phone can automatically turn on the front camera to collect the user image using the game APP); and a processor communicatively coupled to the camera (Peng, Fig. 1 and PDF Page 7 (2nd-3rd paragraph), discloses a schematic structural diagram of an electronic device 100. The electronic device 100 may include a processor 110 […], camera 193, and so on, and as discloses in PDF Page 9 (1st paragraph), wherein the camera 193 may send the captured image to the processor 110, and the processor extracts one or more face information in the image through a certain face recognition algorithm).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the aforementioned elements to verify the identity of a user, which can authenticate multiple face information collected at the same time during the identity verification process and provide proof of the presence of multiple users, thereby reducing the security risks; Peng, PDF Page 1 (Summary of the invention).

Claims 2-7, 9-14 and 16-20 of the instant application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 2-7, 9-14 and 16-20 of co-pending (or reference) Application No. 16/985791, in view of “Peng; WO 2020/124579 A1”, and further in view of “Geraghty; EP 3792803 A1”. 

Claims 2, 9 and 16 of the instant application differs from the subject matter in claims 2, 9 and 16 of the co-pending application where the instant application includes receive a second image of the second user, the second image comprising at least a portion of a face of the second user; present the first image of the first user in a first portion of a display of the first device; and present the second image of the second user in a second portion of the display 25of the first device. However, this is known in the art as evidenced by Peng (PDF Page 9 (1st paragraph), discloses that the camera 193 may send the captured image to a processor, and the processor extracts one or more face information in the image through a certain face recognition algorithm, and as disclosed in PDF Page 13 (9th paragraph), wherein the mobile phone may mark two areas in the preview interface 1201 according to the number of users, namely, the area 1202 and the area 1203 shown in Figs. 12-13. These two areas are used to collect face information of user 1 and user 2, respectively. In this way, users A and B who participate in the multi-user joint authentication can adjust their positions in the preview interface 1201 according to the prompt in the preview interface 1201, so that the mobile phone can detect the user 1 (such as the user) in the area 1202 of the preview interface 1201. A) Face information, and the face information of user 2 (e.g., user B) is detected in the area 1202 of the preview interface 1201, as shown in Fig. 13).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the aforementioned elements in an electronic device for verifying the identity of a user, which can authenticate multiple face information collected at the same time during the identity verification process and provide proof of the presence of multiple users, thereby reducing the security risks; Peng, PDF Page 1 (Summary of the invention).

Claims 3, 10 and 17 of the instant application differs from the subject matter in claims 3, 10 and 17 of the co-pending application where the instant application includes wherein the second image is captured by a camera of the second user device, wherein the second user is an individual requesting access to the secure server. However, this is known in the art as evidenced by Geraghty (PDF Page 4 (9th paragraph), discloses a sharing front end116 that may communicate with a user device (or sharing front end 116 can be an application installed on a user device (i.e., second user device)) to collect verification data such as a facial capture or the like. The sharing front end 116 enables a second user to access a digital file, and as disclosed in PDF Page 4 (7th paragraph), wherein a user front end 114 enables a first user, who is an information owner to upload a digital file to the system 100.The user front end 114 enables a first user to share a digital file to through the system 100 to a second user, who is an intended recipient of at least some of the information. Wherein the user front end 114 can be an application installed on a user device (i.e., first user device)).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the aforementioned elements to provide secure interactions between information owners and recipients, e.g., by securely sharing files while having an advantage of improved security to reduce likelihood of damage to a file being shared; Geraghty, PDF Page 1 and Page 3 (2nd paragraph).

Claims 4, 11 and 18 of the instant application differs from the subject matter in claims 4, 11 and 18 of the co-pending application where the instant application includes request confirmation that the presented second image corresponds to an image of an authorized user of the secure server. However, this is known in the art as evidenced by Peng (PDF Page 3 (1st paragraph), discloses that the electronic device sends a verification request to the server, the verification request includes the N identity information and the N personal face information (i.e., first user image and second user image, as sown in Fig. 13), so that the server performs multi-user joint identity verification for the N users (i.e., first user and second user). The server sends a message to the electronic device that the multi-user joint authentication is successful).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the aforementioned elements to verify the identity of a user to access/retrieve data stored on the content providers; Peng, PDF Page 1 and 11.

Claims 5, 12 and 19 of the instant application differs from the subject matter in claims 5, 12 and 19 of the co-pending application where the instant application includes determine, using facial recognition, that the face of the first user corresponds to a face of an administrator or user of the secure server; in response to determining that the face of the first user corresponds to the face of the administrator or user of the secure server, determine that the first person is 10authenticated; and send a message indicating the first person is authenticated to the second device. However, this is known in the art as evidenced by Peng (PDF Page 17 (5th paragraph), discloses that the identity information of user A sent from the mobile phone may include the face information of user A. For example, when a mobile phone prompts the user to enter identification information, the user may be required to enter a photo of an ID card, and the user's ID card is generally printed with the user's avatar. At this time, the identity information collected by the mobile phone is the information on the ID card of user A, and the face information of user A is also included in the information. Then, before the server verifies the identity information of user A with the identity database, the server can compare the face information in the identity information of user A with the face information collected by the mobile phone this time. If the similarity of the face information of the two persons is greater than the threshold, it means that the identity information and face information uploaded by user A correspond. Furthermore, the server can verify whether the identity information of user A is valid identity information from the identity database, thereby ensuring the authenticity of the face information and identity information uploaded by user A; and Peng in PDF Page 23 (12th paragraph) further discloses that the server sends a message to the electronic device that multi-user joint authentication is successful).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the aforementioned elements in an electronic device for verifying the identity of a user, which can authenticate multiple face information collected at the same time during the identity verification process and provide proof of the presence of multiple users, thereby reducing the security risks; Peng, PDF Page 1 (Summary of the invention).

Claims 6, 13 and 20 of the instant application differs from the subject matter in claims 6, 13 and 20 of the co-pending application where the instant application includes capture a first video stream comprising the first image of the first user; 15receive the second image as part of a second video stream; present the first video stream in a first portion of a split screen displayed on the first device; and present the second video stream in a second portion of a split screen displayed on the first device. However, this is known in the art as evidenced by Peng (PDF Page 18 (8th-9th paragraph), discloses that the mobile phone obtains M pieces of face information to be verified from the preview interface. After the mobile phone displays the preview interface 2401, it can detect whether there is a human face in the input area 2402 and the input area 2403 in real time (i.e., video stream). When it is detected that a face appears in the input area 2402 and the input area 2403, the mobile phone can extract the face information in the input area 2402 and the face information in the input area 2403. The two-face information are the face information waiting for verification in the subsequent multi-user joint identity verification).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the aforementioned elements in an electronic device for verifying the identity of a user, which can authenticate multiple face information collected at the same time during the identity verification process and provide proof of the presence of multiple users, thereby reducing the security risks; Peng, PDF Page 1 (Summary of the invention).

Claims 7 and 14 of the instant application differs from the subject matter in claims 7 and 14 of the co-pending application where the instant application includes prior to prompting the first user to capture the first image: 20receiving user credentials; and determining that the received credentials correspond to predetermined credentials for the first user. However, this is known in the art as evidenced by Peng (PDF Page 16 (10th-12th paragraph), discloses that, S2001, the mobile phone prompts the user to input identity information. At S2002, in response to user A's input operation, the mobile phone obtains user A's identity information. At S2003, the mobile phone prompts the user to input face information (In other words, at S2002, the mobile phone obtains user A’s identity information prior to prompting the user A to input face information, at S2003); and Peng in PDF Page 17 (2nd and 4th-5th paragraph) further discloses that, at S2006, the server determines that the identity information of user A is valid identity information. For example, the identity information of user A sent from the mobile phone contains the name and ID number of user A. The server may request the above-mentioned identity database to query whether there is a user matching the name and ID number of user A. If a user who matches the name and ID number of user A can be found in the identity database, it means that the identity information entered by user A in the mobile phone is real and valid identity information. Otherwise, it means that the identity information entered by user A in the mobile phone is wrong).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the aforementioned elements in an electronic device for verifying the identity of a user and thereby reducing the security risks; Peng, PDF Page 1 (Summary of the invention).

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The disclosure, filed on 08/05/2020, is objected to because of the following informalities: paragraph numbers of the disclosure are missing. Examiner suggests to amend and resubmit the disclosure, by adding the paragraph numbers in beginning of the paragraphs to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 15, the claim recites limitation "wherein the second user is requesting access to the secure server” in line 7 of the claim, which has not been defined previously. Therefore, the claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because there is insufficient antecedent basis for “the secure server” in the claim. 
Dependent claims 16-20 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PENG, MIN (WO 2020/124579 A1), hereinafter (Peng), in view of GERAGHTY, TOM (EP 3792803 A1), hereinafter (Geraghty), and further in view of Wassingbo; Tomas (US 2014/0223548 A1), hereinafter (Wassingbo).

Regarding claim 1, Peng teaches a system, comprising (Peng, PDF Page 21 (4th paragraph), a system): a secure server configured to host one or more secure applications (Peng, PDF Page 5 (3rd paragraph), discloses a server, including […] one or more computer programs; the one or more computer programs are stored in the memory); and a first user device comprising: 5a camera operable to capture a first image of a first user of the first user device (Peng, Fig. 1 and PDF Page 7 (2nd-3rd paragraph), discloses a schematic structural diagram of an electronic device 100. The electronic device 100 may include a processor 110 […], camera 193, and so on, and as discloses in PDF Page 8 (last paragraph), wherein the camera 193 is used to capture still images and/or videos, for an example, and as disclosed in PDF Page 13 and (6th paragraph), when it is detected that the user opens the game APP, the mobile phone can automatically turn on the front camera to collect the user image using the game APP); and a processor communicatively coupled to the camera and configured to (Peng, PDF Page 9 (1st paragraph), discloses that the camera 193 may send the captured image to a processor, and the processor extracts one or more face information in the image through a certain face recognition algorithm): 
receive a push notification (Peng, Page 12 (3rd or 5th paragraph), discloses to detect a user click (i.e., receive a push notification) when the user clicks on the next button 403 in the interface 401 of mobile phone (or electronic device), as depicted in Fig. 5), following receipt of the push notification, prompt the first user of the first user device to operate the camera to capture the first image of the first user, wherein the first image comprises an image of at least a 15portion of a face of the first user (Peng, PDF Page 12 (4th-7th paragraph), discloses that, if it is detected that the user clicks the next button 403 (i.e., following receipt of the push notification), the mobile phone (first user device) prompts the user (first user) to input face information. Exemplarily, after detecting that the user clicks the next button 403 (i.e., following receipt of the push notification), the mobile phone (first user device) may call its camera (for example, the front camera) to input face information. As shown in FIG. 6, the mobile phone may display the content captured by the camera in the preview interface 601, for example, the mobile phone may display the content captured by the camera in the preset area 602 of the preview interface 601. Additionally, the mobile phone may prompt the user to adjust the position of the human face in the preview interface 601, so that the mobile phone can detect the user's human face in the preset area 602 of the preview interface 601); and 
Peng fails to teach but Geraghty teaches wherein the push notification indicates confirmation of the authentication of a second user of a second 10user device is needed (Geraghty, PDF Page 5 (15th paragraph), discloses that in response to step 218, at step 220, the system requires the second user to verify their identity for the process to continue, and as disclosed in PDF Page 6 (7th paragraph), wherein the verification of the first user in step 204 and/or of the second user in step 220 can be achieved through authentication system 112. In some embodiments, the user can be prompted for authentication data comprising any one of a facial scan or other biometric indicators), wherein the second user is requesting access to the secure server (Geraghty, PDF 5 (14th paragraph), discloses that, at step 218, the second user requests access to a digital file, and as disclosed in PDF Page 4 (7th paragraph), wherein the user front end 114 enables a first user, who is an information owner to upload a digital file to the system 100.The user front end 114 enables a first user to share a digital file through the system 100 to a second user, who is an intended recipient of at least some of the information. Wherein the user front end 114 can be an application installed on a user device (i.e., first user device)); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Geraghty’ into the teachings of ‘Peng’, with a motivation to provide a push notification that indicates confirmation of the authentication of a second user of a second 10user device is needed, wherein the second user is requesting access to the secure server, as taught by Geraghty, in order to provide secure interactions between information owners and recipients, e.g., by securely sharing files while having an advantage of improved security to reduce likelihood of damage to a file being shared; Geraghty, PDF Page 1 and Page 3 (2nd paragraph).
Peng as modified by Geraghty fails to teach but Wassingbo teaches provide the first image for presentation on the second user device (Wassingbo, Fig. 2 and Para. [0051], discloses that, at block 210, transmitting a facial image from a first device to a second device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wassinbo’ into the teachings of ‘Peng’ as modified by ‘Geraghty’, with a motivation to provide the first image for presentation on the second user device, as taught by Wassingbo, in order to identify the user(s) based on a captured image of the user, and without requiring the user to manually input a username (and/or an authentication credential); Wassingbo, Para. [0033].

Regarding claim 2, Peng as modified by Geraghty in view of Wassingbo teaches the system of Claim 1, wherein Peng further teaches the processor is further configured to: 20receive a second image of the second user, the second image comprising at least a portion of a face of the second user; present the first image of the first user in a first portion of a display of the first device; and present the second image of the second user in a second portion of the display 25of the first device (Peng, PDF Page 9 (1st paragraph), discloses that the camera 193 may send the captured image to a processor, and the processor extracts one or more face information in the image through a certain face recognition algorithm, and as disclosed in PDF Page 13 (9th paragraph), wherein the mobile phone may mark two areas in the preview interface 1201 according to the number of users, namely, the area 1202 and the area 1203 shown in Figs. 12-13. These two areas are used to collect face information of user 1 and user 2, respectively. In this way, users A and B who participate in the multi-user joint authentication can adjust their positions in the preview interface 1201 according to the prompt in the preview interface 1201, so that the mobile phone can detect the user 1 (such as the user) in the area 1202 of the preview interface 1201. A) Face information, and the face information of user 2 (e.g., user B) is detected in the area 1202 of the preview interface 1201, as shown in Fig. 13).  

Regarding claim 3, Peng as modified by Geraghty in view of Wassingbo teaches the system of Claim 2, wherein Peng fails to explicitly discloses but Geraghty further teaches the second image is captured by a camera of the second user device, wherein the second user is an individual requesting access to the secure server (Geraghty, PDF Page 4 (9th paragraph), discloses a sharing front end116 that may communicate with a user device (or sharing front end 116 can be an application installed on a user device (i.e., second user device)) to collect verification data such as a facial capture or the like. The sharing front end 116 enables a second user to access a digital file, and as disclosed in PDF Page 4 (7th paragraph), wherein a user front end 114 enables a first user, who is an information owner to upload a digital file to the system 100.The user front end 114 enables a first user to share a digital file to through the system 100 to a second user, who is an intended recipient of at least some of the information. Wherein the user front end 114 can be an application installed on a user device (i.e., first user device)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Geraghty’ into the teachings of ‘Peng’, with a motivation wherein the second image is captured by a camera of the second user device, wherein the second user is an individual requesting access to the secure server, as taught by Geraghty, in order to provide secure interactions between information owners and recipients, e.g., by securely sharing files while having an advantage of improved security to reduce likelihood of damage to a file being shared; Geraghty, PDF Page 1 and Page 3 (2nd paragraph).

Regarding claim 4, Peng as modified by Geraghty in view of Wassingbo teaches the system of Claim 3, wherein Peng as modified by Geraghty further teaches the processor is further configured to request confirmation that the presented second image corresponds to an image of an authorized user of the secure server (Peng, PDF Page 3 (1st paragraph), discloses that the electronic device sends a verification request to the server, the verification request includes the N identity information and the N personal face information (i.e., first user image and second user image, as sown in Fig. 13), so that the server performs multi-user joint identity verification for the N users (i.e., first user and second user). The server sends a message to the electronic device that the multi-user joint authentication is successful, and/or as disclosed in Geraghty PDF Page 5 (14th-15th paragraph), at step 218 the second user requests access to the first digital file. In response to step 218, at step 220, the system requires the second user to verify their identity for the process to continue, and as disclosed in PDF Page 6 (7th paragraph), wherein verification of the second user in step 220 can be achieved through authentication system 112. In some embodiments, the user can be prompted for authentication data comprising any one of a password, a facial scan, a fingerprint or other biometric indicators).  

Regarding claim 55, Peng as modified by Geraghty in view of Wassingbo teaches the system of Claim 1, wherein Peng as modified by Geraghty further teaches the processor is further configured to: determine, using facial recognition, that the face of the first user corresponds to a face of an administrator or user of the secure server; in response to determining that the face of the first user corresponds to the face of the administrator or user of the secure server, determine that the first person is 10authenticated (Peng, PDF Page 17 (5th paragraph), discloses that the identity information of user A sent from the mobile phone may include the face information of user A. For example, when a mobile phone prompts the user to enter identification information, the user may be required to enter a photo of an ID card, and the user's ID card is generally printed with the user's avatar. At this time, the identity information collected by the mobile phone is the information on the ID card of user A, and the face information of user A is also included in the information. Then, before the server verifies the identity information of user A with the identity database, the server can compare the face information in the identity information of user A with the face information collected by the mobile phone this time. If the similarity of the face information of the two persons is greater than the threshold, it means that the identity information and face information uploaded by user A correspond. Furthermore, the server can verify whether the identity information of user A is valid identity information from the identity database, thereby ensuring the authenticity of the face information and identity information uploaded by user A); and send a message indicating the first person is authenticated to the second device (Peng, PDF Page 23 (12th paragraph), discloses that the server sends a message to the electronic device that multi-user joint authentication is successful, and/or as disclosed in Geraghty, PDF Page 4 (7th paragraph), wherein the user front end 114 (an application installed on a (first) user device) enables a first user to share a digital file to through the system 100 to a second user having a sharing front end 116 application installed on a (second) user device, who is an intended recipient of at least some of the information).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Geraghty’ into the teachings of ‘Peng’, with a motivation wherein the first person is authenticated to the second device, as taught by Geraghty, in order to provide secure interactions between information owners and recipients, e.g., by securely sharing files while having an advantage of improved security to reduce likelihood of damage to a file being shared; Geraghty, PDF Page 1 and Page 3 (2nd paragraph).

Regarding claim 6, Peng as modified by Geraghty in view of Wassingbo teaches the system of Claim 2, wherein Peng further teaches the processor is further configured to: capture a first video stream comprising the first image of the first user; 15receive the second image as part of a second video stream; present the first video stream in a first portion of a split screen displayed on the first device; and present the second video stream in a second portion of a split screen displayed on the first device (Peng, PDF Page 18 (8th-9th paragraph), discloses that the mobile phone obtains M pieces of face information to be verified from the preview interface. After the mobile phone displays the preview interface 2401, it can detect whether there is a human face in the input area 2402 and the input area 2403 in real time (i.e., video stream). When it is detected that a face appears in the input area 2402 and the input area 2403, the mobile phone can extract the face information in the input area 2402 and the face information in the input area 2403. The two-face information are the face information waiting for verification in the subsequent multi-user joint identity verification).  

Regarding claim 7, Peng as modified by Geraghty in view of Wassingbo teaches the system of Claim 1, wherein Peng further teaches the processor is further configured to, prior to prompting the first user to capture the first image: receive user credentials (Peng, PDF Page 16 (10th-12th paragraph), discloses that, S2001, the mobile phone prompts the user to input identity information. At S2002, in response to user A's input operation, the mobile phone obtains user A's identity information. At S2003, the mobile phone prompts the user to input face information (In other words, at S2002, the mobile phone obtains user A’s identity information prior to prompting the user A to input face information, at S2003)); and determine that the received credentials correspond to predetermined credentials 25for the first user (Peng, PDF Page 17 (2nd and 4th-5th paragraph), discloses that, at S2006, the server determines that the identity information of user A is valid identity information. For example, the identity information of user A sent from the mobile phone contains the name and ID number of user A. The server may request the above-mentioned identity database to query whether there is a user matching the name and ID number of user A. If a user who matches the name and ID number of user A can be found in the identity database, it means that the identity information entered by user A in the mobile phone is real and valid identity information. Otherwise, it means that the identity information entered by user A in the mobile phone is wrong).

Regrading method claims 8-14, the claims 8-14 have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above for the system claims 1-7, respectively. The claim 1 however also recites the following limitation “a method of facilitating multi-person authentication”, which is disclosed in Peng, PDF Page 2 (3rd Paragraph).  

Regarding device claims 15-20, the claims 15-20 are drawn to a device (as disclosed in Peng, Fig. 1 and PDF Page 7 (2nd-3rd paragraph)) corresponding to a system of using same as claimed in claims 1-6, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 1-6 is equally applicable to the claims 15-20 of the device, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496